Citation Nr: 1213100	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO. 07-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), and as secondary to sinusitis. 

2. Entitlement to service connection for sinusitis, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970. He had subsequent additional periods of reserve duty, including a period of active duty for training from July 14, 1973, to August 19, 1973, during which he injured his right ankle and incurred a right ankle disability that was adjudicated by VA as service-connected in October 1975. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded for examinations and opinions as to whether the Veteran's sinusitis and sleep apnea began during service, are related to any incident of service, or are caused or chronically worsened by service-connected disabilities. Additionally, newly identified relevant records of treatment must be sought.

In a letter dated in November 2011, a private treating physician, Dr. Charles M. Bolno, asserted that the Veteran's sinusitis was Agent-Orange induced and that the Veteran's sleep apnea was aggravated by sinusitis. As there is an indication that the Veteran's claimed disabilities may be related to Agent Orange exposure or service-connected disabilities, a VA examination and opinion that addresses these matters is required. See 38 C.F.R. § 5103A(d). The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The relevant treatment records from Dr. Bolno, a treating physician of many years for the Veteran, must be sought. Additionally, in a November 2011 letter the Veteran identified VA records of treatment from 1974 forward that he asserted would be relevant to his claim, and indicated that he has continued to receive treatment at VA for his claimed conditions from 2009 forward; any additional relevant records of private or VA treatment must be sought. See 38 U.S.C.A. § 5103A(a)-(c). 
   
Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for PTSD, other service-connected disabilities, sleep apnea, or sinusitis, but may not have been previously received by the RO.
 
(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies. 

(b) The records sought must include potentially relevant records of VA treatment from active service forward, including those identified in a November 2011 letter from the Veteran. These were indicated by the Veteran to include (i) records of VA treatment from 1974 to 1983 at the VA Medical Center in Philadelphia, Pennsylvania, including the Cherry St. and Bronze(?) (the writing is not entirely legible) clinics; (ii) records of treatment at the VA Medical Center in Philadelphia, Pennsylvania, from 1983 to 2009, including records of surgery in 2002 at the VA Hospital at Woodland Avenue; and (iii) records of treatment from 2009 forward at the VA hospital in Fayetteville, North Carolina. 

(c) The records sought must include all potentially relevant records of treatment from Dr. Charles M. Bolno, as referenced by the Veteran in his November 2011 letter. Letters from Dr. Bolno, with his address, are in the claims file.

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine whether the Veteran has sinusitis or sleep apnea that (i) began during service, (ii) is related to any incident of service, (iii) is caused or aggravated by any service-connected disability, or (iv) is etiologically related to in-service exposure to Agent Orange.
 
The following considerations will govern the examination:

(a) The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a complete history from the Veteran as to the onset and nature of his symptoms of sleep apnea and sinusitis.

(d) If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

(e) The examiner must provide an opinion as to whether the Veteran's chronic sinusitis is caused or chronically worsened a result of his presumed in-service exposure to Agent Orange.

(f) The examiner must provide an opinion as to whether the Veteran's sleep apnea is caused or chronically worsened by his sinusitis.

(g) The examiner must be advised that the Veteran's current service-connected disabilities are (i) lumbosacral strain with intervertebral disc disease with radicular symptoms, (ii) PTSD; (iii) diabetes mellitus type 2 with erectile dysfunction; (iv) residuals of a left ankle fracture, (v) arthritis of the right hip; (v) genital herpes, and (vi) peripheral neuropathy of the left and right lower extremities. 

(h) The examiner must provide an opinion as to whether the Veteran's sleep apnea is caused or chronically worsened by service-connected disabilities, or medications received for service-connected disabilities. 

(i) The examiner must provide an opinion as to whether the Veteran's sinusitis is caused or chronically worsened by service connected disabilities, or medications for service-connected disabilities.

(j) The examiner must provide an opinion as to whether the Veteran's sleep apnea or sinusitis began during service or is related to any incident of service.

(k) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(l) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3. Readjudicate the issues on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



